        Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

        v.                                           CRIMINAL NO. PWG-19-0137

 DONTE BENNETT,

                Defendant



             GOVERNMENT RESPONSE IN OPPOSITION TO THE
       DEFENDANT’S MOTION TO RECONSIDER THE DETENTION ORDER

       Defendant Donte Bennett moves for the Court to reconsider the order of detention entered

by the Honorable A. David Copperthite. See ECF 530. Bennett does not challenge any of Judge

Copperthite’s factual findings, nor does he attack the presumption that applies in favor of

detention. As detailed in the Third Superseding Indictment, and presented to Judge Copperthite

during the government’s proffer at the detention hearing, overwhelming evidence establishes that

Bennett participated in large-scale drug trafficking conspiracy, distributing large quantities of

heroin, fentanyl, and cocaine. On one occasion, Bennett distributed the heroin/fentanyl that caused

two people to later overdose and be hospitalized. On another occasion, Bennett distributed

heroin/fentanyl to his own father, who later overdosed and died.

       Instead of contesting Judge Copperthite’s findings on their merits, Bennett relies on the

speculative prospect of a COVID-19 outbreak at Chesapeake Detention Facility (“CDF”), the

pretrial facility where he currently is housed. Yet neither Bennett nor any other detainee at CDF

has been diagnosed with or exposed to COVID-19. Further, CDF administrators and staff have

established comprehensive precautionary measures to previse transmission of COVID-19 into

CDF. Moreover, Bennett’s requested relief would place an untenable strain on the resources of


                                                1
        Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 2 of 14



the Pretrial Office and the Court. In light of those measures, and given the medical resources to

which Bennett has access at CDF, the Court should conclude that Bennett’s continued detention is

necessary to protect the public, and that the emergence of COVID-19 is not a card to be played by

armed drug traffickers who wish to get of jail.

                                        BACKGROUND

       Donte Bennett is a member of a large-scale drug trafficking organization that distributed

multiple kilograms of heroin/fentanyl and cocaine throughout Maryland and surrounding states.

The distribution of the heroin/fentanyl resulted in multiple fatal and non-fatal overdoses through

the region. The indictment also alleges that Bennett’s distribution of heroin/fentanyl caused three

people to overdose. Two people were hospitalized and one person died. From at least November

2018 through February 2019, investigators with the Federal Bureau of Investigation (“FBI”)

intercepted phone calls and text messages of members of the drug trafficking organization,

including Bennett. Interceptions of Bennett reveal that Bennett worked as a street-level drug

distributor for the organization, often selling hundreds of grams of heroin/fentanyl a week.

Interceptions captured Bennett discussing with co-conspirators the rate of drug sales, the quality

of drug product, the supply of drugs, and other drug trafficking activities. For example, on

February 23, 2019, at around 1:52 p.m., Bennett spoke to co-defendant Tirell Saunders by phone.

During that call, Bennett and Saunders talked about Bennett’s current supply of drugs:

Bennett:   Oh alright, so uh what I mean, you know I still that clip in here.”

Saunders: Yeah, that one.

Bennett: Yeah, uh I don’t know how much I'm down to, I'm in the car right now but uh I'm a hit

           you probably when I'm down to like 20. I had a whole I think 120, 80 I think. Yeah 80.

Saunders: 180?

Bennett: No, I only had 80.
                                                  2
          Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 3 of 14



          The investigation revealed that one “clip” equaled approximately 120 grams of

heroin/fentanyl and that distributors used numbers to refer to the amount of narcotics in grams.

Thus, in just the single call transcribed above, Bennett admitted to selling approximately 100

grams of heroin/fentanyl on a single date.

          Bennett’s distribution also caused multiple overdoses. On or about November 10, 2018,

Bennett sold heroin/fentanyl to co-defendant Timothy Legard. Legard, in turn, distributed the

heroin/fentanyl to two people in Virginia who overdosed on the drugs and were hospitalized. Later

that month, Bennett distributed heroin/fentanyl to his own father. Investigators believed Bennett’s

father used those narcotics, overdosed, and died. 1 On November 21, 2018, investigators

intercepted Bennett admitting to his father’s overdose in a call with Butler:

Butler:       Yo.

Bennett: Whoadie, 'ey yo that shit you got, yo, yeah I ain't, I ain't sayin it [inaudible] happen, that

              shit killed my father.

Butler:       Huh? Say it again.

Bennett: That shit killed my father.

Butler:       What? The shit that we got?

Bennett: Mmhm.

Butler:       Goddamn, yo. I’m sorry to hear that yo. God, how the fuck that happen?

Bennett: I don’t know.

Butler:       Huh?

Bennett: No, he ain’t tell me that [inaudible]. I did I get it [inaudible] yesterday, yesterday that’s




          1
           A toxicology report for Bennett’s father indicates that his father also recently used another controlled
substance which the government does not currently believe Bennett provided. This report has been provided to the
defendant.
                                                        3
          Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 4 of 14



             when he died.

Butler:      For real.

Bennett: Yep.

Butler:     Goddamn, that shit crazy, yo. Wasn’t even supposed to be doing that shit, yo you hear

            me?

Bennett: Yeah.

          Bennett nonetheless continued to distribute hundreds of grams of heroin/fentanyl despite

knowing the danger these drugs posed to the community. On March 2019, a federal grand jury

sitting in the District of Maryland returned an Indictment, charging Bennett and other members of

the drug trafficking conspiracy. On January 20, 2020, a federal grand jury sitting in the District of

Maryland returned a Third Superseding Indictment. The Third Superseding Indictment charges

Bennett with the Conspiracy to Distribute Controlled Substances Resulting in Death and Serious

Physical Injury, in violation of 21 U.S.C. § 846. Count Six charges Bennett with Distribution of a

Controlled Substance Resulting in Serious Physical Injury, in violation of 21 U.S.C. § 841. ECF

447. Bennett faces a mandatory minimum of twenty years of incarceration and a maximum term

of life imprisonment if convicted of either count.

          On April 8, 2019, Bennett made an initial appearance on the indictment. On April 9, 2019,

Judge Copperthite held a detention hearing. At the conclusion of the hearing, Judge Copperthite

found by clear and convincing evidence that no condition or combination of conditions would

reasonably assure community safety and the defendant’s appearance at trial. ECF 109. In reaching

this decision, Judge Copperthite highlighted several factors, including: (1) Bennett’s significant

role in drug trafficking; (2) the strong evidence proving the defendant’s guilt; (3) Bennett’s




                                                  4
         Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 5 of 14



distribution of heroin/fentanyl to his father; and (4) Bennett’s continued distribution of narcotics

even after his father’s fatal overdose. Id. 2

                                                  ARGUMENT

  I.     The Appeal Ignores Nearly All of the Section 3142(g) Factors, Which Weigh Heavily
         in Favor of Detention
         Bennett’s appeal, which focuses exclusively on the COVID-19 outbreak, largely ignores

the factors a court must consider in determining whether a defendant poses a danger to the

community and upon which Judge Copperthite relied in ordering detention. These factors include:

“(1) the nature and circumstances of the offense charged, including whether the offense is a crime

of violence . . . or involves a . . . a controlled substance [or] firearm; (2) the weight of the evidence

against the person; (3) the history and characteristics of the person . . . ; and (4) the nature and

seriousness of the danger to any person or the community that would be posed by the person’s

release.” 18 U.S.C. § 3142(g). Because of the nature of the charges against Bennett, the

Government also is entitled to a presumption that no combination of release conditions will assure

the safety of the community. See 18 U.S.C. § 3142(e)(3)(A).

         In this case, an examination of the § 3142 factors, which Bennett ignores, demonstrates

that the detention order should remain in place.

             A. The Nature and Circumstances of the Offenses
         Bennett distributed large quantities of heroin, fentanyl, and cocaine on a weekly basis for

months. While Bennett served as a street-level distributor, he sold on a daily basis what many

open-air drug markets in Baltimore sell in weeks. Interceptions show that Bennett distributed more




          2
            The government’s proffer did not include information regarding the November 10, 2018 non-fatal overdoses
caused by Bennett. The government was investigating the overdoses at the time. Since that date, the grand jury returned
the Third Superseding Indictment which charges Bennett with distribution resulting in serious physical injury relating
to that event.
                                                          5
        Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 6 of 14



than a kilogram of fentanyl/heroin, which the organization sold at approximately $70 per gram.

To put this in context, a single dose of heroin/fentanyl typically amounts to one tenth of a gram.

As the Court is aware, hundreds of people die every year in Baltimore alone from overdosing on

heroin and fentanyl. In this case, the evidence will show that Bennett’s distribution resulted in

three people overdosing, including Bennett’s own father. Bennett did not stop, however, and

continued to distribute these narcotics.

           B. Weight of the Evidence
       The evidence against Bennett is overwhelming. Bennett was intercepted in multiple

wiretapped calls and text messages distributing narcotics. These interceptions are corroborated by

the numerous other interceptions in the case, as well as law-enforcement seizures of narcotics.

With respect to the November 10, 2018 overdoses, wiretap interceptions capture Bennett arranging

the drug sale of the heroin/fentanyl that caused the overdoses. Witness testimony will corroborate

the chain of causation linking Bennett’s distribution to the two overdoses. And with respect to the

overdose of Bennett’s father, Bennett admitted on a wiretap to the distribution.

           C. History and Characteristics of the Person
       The government recognizes that Bennett has an extremely limited criminal history and does

not believe that this factor weighs in favor of detention.

           D. The Nature and Seriousness of the Danger to the Community in the Event of
              the Defendant’s Release
       Bennett’s conduct is extremely dangerous. The defendant participated in an armed drug

trafficking organization that distributed narcotics through the Mid-Atlantic region in kilogram

quantities. Many of the same concerns regarding Bennett’s risk to the community continue to exist,

The only difference now is that Pretrial Services is even less able to actively monitor the defendant

due to the ongoing COVID-19 pandemic.



                                                  6
          Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 7 of 14



    II.   Officials Have Established Comprehensive Health Measures at CDF to Avoid a
          COVID-19 Outbreak
          Bennett himself does not contest this analysis, focusing instead on the health risks posed

by the COVID-19 outbreak. To be sure, the Bail Reform Act instructs courts to consider the

“physical and mental health” of the defendant as one of the factors in its analysis. 18 U.S.C. §

3142(g)(3)(A). Notwithstanding the COVID-19 outbreak, that factor does not weigh heavily, if at

all, in favor of Bennett’s release. Currently, there are no cases of COVID-19 at CDF. Bennett

acknowledges that he does not have COVID-19. He does not allege that he has been exposed to

any individuals with COVID-19. In this way, he is not seeking release based on his actual health

issues, but rather, the possibility of becoming infected. As discussed below, however, CDF has

implemented substantial precautionary measures to mitigate this risk. 3

             A. Comprehensive Precautionary Measures Have Been Instituted at CDF to
                Avoid a COVID-19 Outbreak
          The Maryland Department of Public Safety and Correctional Services (“DPSCS”) has

established a comprehensive set of precautionary measures to limit the risk of COVID-19

transmission into and inside CDF. 4 DPSCS is committed to providing all necessary precautionary

measures and supportive therapies to avoid an outbreak of COVID-19, including taking all of the

preventative actions advised by the Centers for Disease Control and Prevention (“CDC”) and

Maryland Department of Health (“MDH”) regarding the disease.




3
  The following individuals provided information about the health measures that have been
established at CDF: (1) Gary McLhinney, DPSCS Assistant Secretary; (2) Sharon Baucom,
DPSCS Director of Clinical Services; (3) Sterling Johnson, Supervisors, USMS for the District of
Maryland; and (4) DPSCS Lieutenant Nina Rizer.
4
 Although CDF is a facility for federal pre-trial detainees, it is managed by DPSCS pursuant to a
contract with the USMS.
                                                  7
        Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 8 of 14



        DPSCS officials have substantial experience ensuring that viral outbreaks do not occur at

their facilities. They recognize the unique threat posed by the transmission of viruses inside a jail,

and longstanding policies and procedures already exist to ensure an outbreak does not occur of

many serious diseases, such as HIV/AIDS, MRSA, sexually transmitted diseases, viral hepatitis,

tuberculosis, and seasonal influenza. When faced with the potential for transmission of other

notable viruses in recent history—such as, Avian Influenza (i.e., bird flu), H1N1, Severe Acute

Respiratory Syndrome (i.e., SARS), and Ebola—DPSCS facilities, including CDF, did not suffer

any outbreaks.

        That being said, DPSCS recognizes that COVID-19 carries an increased risk of

transmission; that COVID-19 carries a higher fatality rate than many other viruses; and that the

COVID-19 situation has resulting in a state of emergency. Accordingly, DPSCS has employed

the following measures at CDF 5:

    •   Social Visitation. DPSCS has placed a temporary hold on all social visits, such as visits
        from friends and family, as well as all outside programming, to limit the number of people
        entering CDF and interacting with detainees. 6 Defense attorneys are still permitted to visit
        their clients in person; however, attorneys and detainees are separated by a glass wall and
        communicate with each other through the use of a telephone.

    •   Detainees Entering the Facility. Unlike many of DPSCS’s facilities, which are needed to
        house the constant influx of new state arrestees, CDF houses federal detainees and, at this
        time, few federal detainees are entering CDF. The only new detainees entering CDF are a
        limited number of new arrestees who present a particular safety risk to the community and
        individuals already are in transit to the facility.

    •   Screening Procedures. In the few instances in which a new detainee enters CDF, he will
        be housed in an intake facility for approximately one week, where he will be screened by



5
  Because the health situation is rapidly evolving, new policies and procedures at CDF are
constantly being implemented.
6
  Due to the hardship this poses, DPSCS has given each detainee five free telephone calls per day
to ensure that each detainee is able to remain in contact with friends and family members.
                                                  8
       Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 9 of 14



       medical professionals for coronavirus symptoms and exposure risk factors before being
       placed in the general population.

   •   Detainee Movement. The Court’s Second Amended Standing Order postponed all criminal
       trials scheduled to commence through April 24, 2020, and postponed all criminal
       proceedings through March 27, 2020. Case No. 1:00-mc-0302, ECF No. 93 (filed Mar. 14,
       2020). This means that detainees will not need to leave CDF during this period for any
       court appearances, except for emergencies. In the event that a detainee has a court
       appearance, he will be screened for symptoms before entering the transport van and, upon
       reaching the courthouse, his temperature will be taken twice via a forehead thermal reader
       to ensure he does not have a fever. To further avoid the possibility of exposure, the USMS
       has issued a prohibition on prisoner transfers to the courthouse or elsewhere for proffers,
       including a prohibition on agent transport writs and Chief Judge Bredar memorandum
       requests that would permit agents to pick up prisoners from a facility.

   •   Sanitation and Hygiene. Each detainee is in possession of his own supply of soap to wash
       his hands at any time throughout the day. Moreover, CDF recently completed a $1.1
       million shower renovation, as a result of which detainees may shower whenever they wish.
       Signs and hand sanitizer have been posted throughout the facility, educating detainees and
       correctional officers about proper hygiene and encouraging them to wash their hands
       frequently. The Secretary of DPSCS also has ordered that all facilities, including CDF,
       increase surface cleaning. In addition to paid sanitation employees, CDF has trained a
       group of detainees whose full time job is constantly to disinfect and clean all surfaces that
       could be touched.

   •   Quarantine. DPSCS is following the CDC guidelines regarding testing for COVID-19 and
       isolation of individuals with symptoms and/or risk exposure factors. If a detainee exhibits
       flu-like symptoms or presents risk exposure factors, designated cells in a remote part of
       CDF have been set aside to serve as a quarantine area, where medical professionals can
       monitor those detainees. Across the street from CDF is a DPSCS facility with “negative
       pressure rooms,” where the ventilation is designed to avoid re-circulating air into the
       general population to limit the possibility of cross-contamination from room to room.

   •   Correctional Officers. Although correctional officers will need to enter and re-enter the
       facility, they have received multiple mandatory trainings over the past week about how to
       mitigate the risk of exposing detainees to the disease. Correctional officers have been
       ordered to stay home if they have any symptoms of the disease, and advanced paid leave
       will be provided for any employees who have not accrued sufficient paid leave, to
       disincentive sick employees from coming to work to avoid loss of pay.

Finally, in order to ensure that the Court remains apprised of these and other precautionary

measures, the USMS has been in contact with Chief Judge Bredar. The USMS has appointed

                                                9
       Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 10 of 14



Steven D. Akers, the former Assistant USMS Chief, to serve as a liaison with the Court, and to

respond to any inquiries regarding conditions at CDF and the measures being taken in response to

the COVID-19 situation.

           B. Bennett’s Medical Needs Are Adequately Being Addressed at CDF
       Although Bennett states that he is in particular danger because of his medical history, his

medical needs are being met and safety measures are in place at CDF in the event of an outbreak.

When Bennett first was arrested and transported to CDF, he underwent an extensive intake process,

whereby he was screened and examined by licensed medical professionals who are now fully

apprised of his medical condition.

       By virtue of being in a detention facility, Bennett is in the presence of medical professionals

at all times. Each DPSCS facility has privatized medical doctors and nurses who monitor and

provide care onsite to detainees who have chronic diseases, such as asthma, diabetes, and

hypertension. There are multiple points of access for detainees with asthma and other chronic

diseases to seek medical care, whether for routine or emergency needs, including on-site

dispensaries, infirmaries, and clinics that provide acute and chronic treatment for these types of

illnesses. DPSCS also contracts with on-site pharmacists, who are available to help providers make

the best recommendations for Asthma therapy and other chronic diseases. In addition, clinical

pharmacists are on call at all times, day or night. If Bennett should need intensive treatment that

cannot be provided inside CDF, there is a hospital located directly across the street from CDF to

provide non-emergency care and detainees are transported to community hospitals in the event of

an emergency.

       Between the medical professionals at CDF and the medical professionals at the hospitals,

Bennett has access to all of the care that he needs. In the event that Bennett becomes infected with

COVID-19, he will be quarantined, monitored, and receive any needed treatment, consistent with

                                                 10
       Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 11 of 14



the CDC guidelines. And if Bennett needs specialized care for an unforeseen illness or injury, the

medical staff at CDF will refer him to an outside professional. In short, there are sufficient

resources, both inside and outside CDF, to ensure that Bennett’s medical needs are addressed.

       While the COVID-19 virus is new, health claims by detainees are not. Courts have

generally recognized that “it is a rare case in which health conditions present an ‘exceptional

reason’” to allow for release where otherwise detention would be warranted. United States v.

Wages, 271 Fed. App’x 726, 728 (10th Cir. 2008). These cases recognize that reasonably

necessary treatments are available in prison, and often times a prison setting will provide superior

care than a defendant can obtain on the outside. United States v. Rodriguez, 50 F. Supp. 2d 717,

722 (N.D. Ohio 1999). In this case, Bennett simply has not made a factual record that his needs

will not be met while detained.




                                                11
         Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 12 of 14



III.     Releasing Defendants Like Bennett Would Place An Undue Burden on the Pretrial
         Services Office and the Courts
         Bennett asks to reside with a family member pursuant to location monitoring. Awarding

such relief would place a substantial and unwarranted burden on the Pretrial Services Division of

the U.S. Probation Office, as well as the Court. Whenever the Court orders electronic monitoring,

a Location Monitoring (“LM”) Specialist is appointed to oversee the Defendant’s pretrial release.

In the Northern Division, there are only two LM Specialists, each of whom currently handles

approximately 30 cases. 7 To be sure, one case, by itself, would not strain the system. Yet if the

Court released Bennett then undoubtedly an avalanche of defendants would also seek release.

Releasing such defendants would not only endanger the community; it would quickly stretch the

bandwidth of existing LM specialists beyond its breaking point. 8

         Similarly, the Court would be flooded by appeals of defendants seeking pretrial release.

The Magistrate Judges in this District, however, have repeatedly detained defendants like Bennett

to protect the community from them. The speculative prospect of a COVID-19 outbreak at CDF

does not diminish the public interest in keeping armed drug dealers off the streets. In light of the

protective measures now in place at CDF, and given DPSCS’s prior track record in avoiding viral

outbreaks at their facilities, the specter of a COVID-19 outbreak is not a fire alarm that defendants

can pull because they wish to get out of jail. The continued detention of defendants like Bennett

is necessary to ensure public safety and does not endanger public health.

                                         CONCLUSION




7
    This information was provided by W. Scott Smith, Deputy Chief U.S. Probation Officer.
8
  Before a Defendant is placed on release, a Pretrial Services Officer also must vet the proposed
residence and meet the proposed third-party custodian and other residents who live there. A flood
of release orders would force these Officers to conduct a substantial amount of in-person, in-home
meetings, exposing them to a heightened risk of infection.
                                                 12
       Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 13 of 14



       For the foregoing reasons, the Court should deny Bennett’s motion and order his continued

detention pending trial.

                                            Respectfully submitted,


                                            Robert K. Hur
                                            United States Attorney



                                    By:    ________/s/_____________
                                            Matthew DellaBetta
                                            Assistant United States Attorney
                                            36 South Charles Street
                                            Fourth Floor
                                            Baltimore, Maryland 21201
                                            (410) 209-4800




                                              13
      Case 1:19-cr-00137-PWG Document 534 Filed 04/14/20 Page 14 of 14



                                 CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on the 14th day of March 2020, a copy of the foregoing

Government’s Response was served via ECF to counsel of record.


                                                        /s/
                                                 Matthew DellaBetta
                                                 Assistant United States Attorney




                                            14
